               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA
 Plaintiff                                  CRIMINAL 19-0117CCC
 vs
 1) FRANCISCO RAMIREZ GARCIA
 3) ALEJANDRO MORALES ALVAREZ
 4) HERMES JESUS NUÑEZ
 MORALES
 Defendants


                                   ORDER

     Before the Court is defendants [1] Francisco Ramírez García,
[3] Alejandro Morales Alvarez, and [4] Hermes Jesús Núñez Morales’ Motion
to Dismiss Indictment (d.e. 47) filed on July 22, 2019 and the United States’
Response to Motion to Dismiss (d.e. 54) filed on August 7, 2019.


I.   BACKGROUND
     The following facts were set forth in an Affidavit (d.e. 1-1) attached to the
Complaint (d.e. 1) filed on February 8, 2019: on January 29, 2019, a vessel
was intercepted and boarded northeast of Colombia by the United States
Coast Guard. The vessel displayed no indicia of nationality, but an individual
“claimed to be master of the vessel and made a verbal claim of Venezuelan
nationality” (d.e. 1-1). The United States requested a registry check and
permission to board and search the vessel from the government of Venezuela.
In the meantime, the vessel began to sink. Four people, including the three
defendants seeking dismissal, and sixty-nine bales of suspected contraband
were transferred to a Coast Guard vessel. Subsequently, Venezuela issued a
CRIMINAL 19-0117CCC                    2

waiver of jurisdiction as to the vessel, its cargo, and the crew to the United
States. On February 7, 2019, the defendants and the suspected contraband
arrived in San Juan, Puerto Rico and were taken into the custody of the Drug
Enforcement Administration. The suspected contraband was discovered to be
bales of cocaine.
       On February 14, 2019, defendants were indicted for violations of the
Maritime Drug Law Enforcement Act, 46 U.S.C. § 70501, et. seq. (“MDLEA”)
(d.e. 26).


II.    RELEVANT LAW
       The MDLEA extends United States federal criminal enforcement authority
to drug crimes committed at sea beyond the United States’ territorial
jurisdiction. Under the statute, an individual onboard a vessel “subject to the
jurisdiction of the United States” “may not knowingly or intentionally
manufacture or distribute, or possess with intent to manufacture or distribute,
a controlled substance.” 46 U.S.C. § 70503. A vessel subject to the jurisdiction
of the United States includes “a vessel without nationality” and “a vessel
registered in a foreign nation if that nation has consented or waived objection
to the enforcement of United States law by the United States.” 46 U.S.C.
§ 70502(c)(1).


III.   DISCUSSION
       A.    MDLEA Jurisdiction Over “Vessels without nationality”
       The defendants first challenge the application of the MDLEA to “vessels
without nationality”, referred to as “stateless vessels” by defendants, under
CRIMINAL 19-0117CCC                     3

42 U.S.C. § 70502(c)(1)(A). Defendants assert that the MDLEA's exercise of
jurisdiction over vessels without nationality exceeds the limits of customary
international law, and that the definition of a vessel without nationality at
42 U.S.C. § 70502(d)(1) violates the due process clause.
      In this case, one of the defendants identified himself as the master of the
vessel and made a verbal claim that the vessel was of Venezuelan nationality.
The United States requested a registry check from Venezuela. The United
States submitted a certification from the Secretary of State stating that
Venezuela confirmed the registration of the vessel and waived its right to
exercise jurisdiction over the vessel in favor of the United States (d.e. 52-2).
Venezuela’s response to the claim of registry and waiver of are “proved
conclusively” by this certification. 42 U.S.C. § 70502(c)(2) and (d)(2).
      Accordingly, defendants’ vessel is subject to the jurisdiction of the United
States as “a vessel registered in a foreign nation if that nation has consented
or waived objection to the enforcement of United States law by the United
States.” 46 U.S.C. § 70502(c)(1)(C). As jurisdiction over the vessel was not
exercised under the “vessel without nationality” provisions found at 42 U.S.C
§ 70502(c)(1)(A) and (d)(1), the Court need not reach defendants’ arguments
challenging these provisions of the MDLEA.


      B.    Constitutional Limitations on the MDLEA
      Defendants argue that the United States may not exercise jurisdiction
over felonies under the MDLEA unless there is a nexus between the crime and
the United States. Defendants offer two rationales.
CRIMINAL 19-0117CCC                     4

      First, they argue that Congress exceeded its power under the Constitution
by criminalizing felonies without a nexus to the United States under
the MDLEA. Defendants point to the “Define and Punish Clause”, which grants
Congress the power "To define and punish Piracies and Felonies committed on
the high Seas, and Offences against the Law of Nations." U.S. Const. art. I,
§ 8, cl. 10. Defendants argue that the international law governing interpretation
of this clause bars jurisdiction over crimes without a nexus to the United States.
As this argument was previously addressed and rejected by the First Circuit,
United States v. Aybar-Ulloa, 913 F.3d 47, 55 (1st Cir. 2019), the Court finds
that the MDLEA does not exceed Congress’ power under the Define and
Punish Clause. Other circuits have reached the same conclusion. See United
States v. Moreno-Morillo, 334 F.3d 819 (9th Cir. 2003); United States v.
Ledesma-Cuesta, 347 F.3d 527, 531 (3rd Cir. 2003); U.S. v. Estupinan;
453 F.3d 1336 (11th Cir. 2006).
      Second, defendants argue that the due process clause limits the
MDLEA’s jurisdiction over felonies to those crimes with a nexus to the United
States.
      [The argument] that due process requires that the government
      prove a jurisdictional nexus between the defendants' criminal
      conduct and the United States . . . has been rejected by [the First
      Circuit] for at least a decade. “[D]ue process does not require the
      government to prove a nexus between a defendant's criminal
      conduct and the United States in a prosecution under MDLEA when
      the flag nation has consented to the application of United States
      law to the defendants.”              United States v. Cardales,
      168 F.3d 548, 553 (1st Cir. 1999). And the MDLEA itself contains
      no jurisdictional nexus requirement. [United States v.] Bravo,
      489 F.3d [1] at 7 [(1st Cir. 2007)].
United States v. Angulo-Hernandez, 565 F.3d 2, 10-11 (1st Cir. 2009).
CRIMINAL 19-0117CCC                    5

      In this case, Venezuela consented to the application of United States law
and waived its jurisdiction over the vessel. Therefore, the due process clause
does not require a nexus between the crime and the United States.
      The Court finds that a nexus between a felony and the United States is
not required by the Define and Punish clause or by due process. As the crime
at issue in this case, drug trafficking, may be prosecuted as a felony under the
MDLEA, the Court need not address defendant’s argument that drug trafficking
does not constitute piracy or an offense against the law of nations.
      Defendants also argue that the MDLEA is not a valid exercise of the
legislative branch’s Article II treaty power. As the Court has rejected the
defendant’s argument that the MDLEA’s application in this case exceeds
Congress’ authority under Article I, the Court need not reach the question of
whether the MDLEA is a valid exercise of the treaty power.


IV.   CONCLUSION
      For the foregoing reasons, defendants’ Motion to Dismiss (d.e. 47) is
DENIED.
      SO ORDERED.
      At San Juan, Puerto Rico, on October 28, 2019.



                                    S/CARMEN CONSUELO CEREZO
                                    United States District Judge
